Lundberg Stratton, J.,
dissenting. I respectfully dissent from the penalty recommended by the board and adopted by the majority. Respondent’s pattern was so egregious as to amount to more than mere neglect. His action in accepting retainers from several clients, faffing to follow through on any of the promised services, and refusing to refund retainers or client documents when terminated rise to the level of theft. His clients suffered serious harm. Respondent has not even bothered to respond to the disciplinary complaint. I believe that he has forfeited his right to practice law in Ohio. I would therefore disbar the respondent.